This was an action on a promissory note made by Mitchell  Quinn in favor of Edward Marshall, and endorsed by him to the plff. Robinson. The note was payable on demand.
The pleas were — first, non assumpsit; second, payment; third, "that the amount of said note was attached in the deft.'s hands by virtue of a writ of fi. fa. attachment at the suit of the Farmers' Bank against the said Edward Marshall, the indorser, before the said note was indorsed to plff.; and that they had paid over the amount to the said Farmers' Bank according to the judgment of the court, on said attachment, against them as the garnishees of the said Edward Marshall."
To this third plea there was a general demurrer and joinder.
                                                    Judgment for defts.